14-1891
     United States v. Minaya

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

 1   RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
 2   SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY
 3   FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
 4   CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
 5   EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
 6   “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
 7   ANY PARTY NOT REPRESENTED BY COUNSEL.

 8          At a stated term of the United States Court of Appeals for the Second Circuit, held at
 9   the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
10   on the 22nd day of January, two thousand twenty-one.
11
12   PRESENT:
13              PIERRE N. LEVAL,
14              BARRINGTON D. PARKER,
15              SUSAN L. CARNEY,
16                          Circuit Judges.
17   _________________________________________
18
19   UNITED STATES OF AMERICA,
20
21                       Appellee,
22
23                               v.                                         No. 14-1891
24
25   OSCAR MINAYA,
26
27              Defendant-Appellant.
28   _________________________________________
29
30   FOR APPELLANT:                                    ANDREW M. ST. LAURENT, Harris, St.
31                                                     Laurent & Wechsler LLP, New York, NY.
32
33   FOR APPELLEE:                                     JACOB R. FIDDELMAN, Assistant United
34                                                     States Attorney, for Audrey Strauss, United
35                                                     States Attorney for the Southern District
36                                                     of New York, New York, NY.
37
 1          Appeal from a judgment of the United States District Court for the Southern District
 2   of New York (John F. Keenan, J.).

 3          UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
 4   ADJUDGED, AND DECREED that the judgment entered on May 27, 2014, is
 5   VACATED in part and AFFIRMED in part and the case REMANDED for resentencing.

 6          Oscar Minaya appeals from his judgment of conviction entered on May 27, 2014, in
 7   the United States District Court for the Southern District of New York. Following a jury
 8   trial in 2013, Minaya was convicted of twelve counts, including, as relevant here, four counts
 9   under 18 U.S.C. § 924(c)(1)(A)(ii) for using or carrying a firearm in furtherance of a “crime
10   of violence” as defined in 18 U.S.C. § 924(c)(3). The district court sentenced Minaya to a 92-
11   year term of imprisonment, to be followed by five years of supervised release, and ordered
12   him to pay the standard special assessment of $1,200. In United States v. Rodriguez, 761 F.
13   App’x 53 (2d Cir. 2019) (summary order), we affirmed the judgment.

14          In our affirmance, we rejected Minaya’s argument that his § 924(c) conviction as
15   charged in Count Three was invalid on his theory that conspiracy to commit a Hobbs Act
16   robbery is not categorically a crime of violence. Id. at 63. Minaya petitioned for certiorari on
17   that issue. In 2019, the Supreme Court granted the petition, vacated the judgment, and
18   remanded the case for our further consideration of the Supreme Court’s then-recent
19   decision in United States v. Davis, 139 S. Ct. 2319 (2019). See Minaya v. United States, 140 S. Ct.
20   463 (Nov. 4, 2019) (Mem).

21          On remand, we ordered the parties to submit supplemental briefing addressing the
22   effect of Davis on this Court’s prior decision that Hobbs Act conspiracy is categorically a
23   crime of violence, see Rodriguez, 761 F. App’x at 63, and on the question whether kidnapping
24   conspiracy in violation of 18 U.S.C. § 1201(c) is a crime of violence, for purposes of
25   § 924(c)(3)(A). In this order resolving Minaya’s current appeal, we assume the parties’
26   familiarity with the underlying facts, procedural history, and arguments on appeal, and refer
27   to them only as necessary to explain our decision.
 1           As framed by his indictment and explained by the verdict sheet, Minaya’s four
 2   convictions under § 924(c)(1) rest on the following charged conduct:

 3           (1) Count Three: using or carrying a firearm in furtherance of Count One, conspiracy
 4   to commit Hobbs Act robbery in violation of 18 U.S.C. § 1951, and Count Two, conspiracy
 5   to commit kidnapping in violation of 18 U.S.C. § 1201(c);

 6           (2) Count Six: on or about December 21, 2010, using or carrying a firearm in
 7   furtherance of Count Four, Hobbs Act robbery in violation of 18 U.S.C. § 1951, and Count
 8   Five, kidnapping in violation of 18 U.S.C. § 1201(a);

 9           (3) Count Twelve: on or about May 15, 2011, using or carrying a firearm in furtherance
10   of Count Ten, Hobbs Act robbery in violation of 18 U.S.C. § 1951, and Count Eleven,
11   kidnapping in violation of 18 U.S.C. § 1201(a); and

12           (4) Count Fourteen: on or about June 10, 2011, using or carrying a firearm in
13   furtherance of Count Thirteen, Hobbs Act robbery in violation of 18 U.S.C. § 1951.

14           We address his challenges to each count of conviction in turn.

15           I.       Count Three

16           Count Three’s § 924(c) charge rested on two possible predicate “crimes of violence”:
17   a conspiracy to commit Hobbs Act robbery (Count One) and a conspiracy to commit
18   kidnapping (Count Two). Following our Court’s decision in United States v. Barrett, 937 F.3d
19   126, 129 (2d Cir. 2019) (“Barrett II”), conspiracy to commit Hobbs Act robbery does not
20   qualify as a crime of violence under the force clause, § 924(c)(3)(A). 1 In light of Davis and



      1 Section 924(c)(1)(A) proscribes using or carrying a firearm in relation to either a “crime of violence” or a
     drug trafficking crime. 18 U.S.C. § 924(c)(1)(A). The relevant definition of a “crime of violence” is found in
     § 924(c)(3), which provides two alternative definitions: a felony that “has as an element the use, attempted
     use, or threatened use of physical force against the person or property of another,” id. § 924(c)(3)(A), or “that
     by its nature, involves a substantial risk that physical force against the person or property of another may be
     used in the course of committing the offense,” id. § 924(c)(3)(B). The second clause, commonly called the
     “residual clause,” was invalidated as unconstitutionally vague by the Supreme Court in United States v. Davis,
     139 S. Ct. 2319, 2336 (2019). The definition in § 924(c)(3)(A), known as the “force clause” or “elements
     clause,” was unaffected by Davis and remains valid. See United States v. Barrett, 937 F.3d 126, 128 (2d Cir. 2019)
     (recognizing that § 924(c)(3)(A) was not at issue in Davis).


                                                             3
 1   Barrett II, conspiracy to commit federal kidnapping seems unlikely to satisfy the relevant
 2   definition of a crime of violence as well.

 3          But we need not decide that question here, because the government no longer presses
 4   the argument that conspiracy to commit kidnapping—which we previously determined
 5   qualified as a crime of violence under the now-invalidated residual clause of § 924(c)(3)—
 6   should be treated as a crime of violence. Gov’t Ltr. Br. at 3-4 (Dkt. No. 341). Cf. United States
 7   v. Patino, 962 F.2d 263, 267 (2d Cir. 1992) (finding kidnapping conspiracy under 18 U.S.C.
 8   § 1201(c) poses a “substantial risk of violence” and therefore is a “crime of violence” under
 9   § 924(c)(3)(B)). Rather, the government now agrees with Minaya that his conviction for
10   Count Three, dually predicated on the two different conspiracies, must be vacated. We
11   identify no impediment to accepting that concession.

12          Because the government consents to vacatur and remand, we will vacate Minaya’s
13   conviction for Count Three.

14          II.     Counts Six and Twelve

15          Minaya’s § 924(c) convictions on Count Six and Count Twelve each rested on one
16   valid predicate crime (a substantive Hobbs Act robbery) and one arguably invalid predicate
17   crime (substantive kidnapping). On appeal, Minaya argues that substantive kidnapping in
18   violation of 18 U.S.C. § 1201(a) is not a crime of violence after Davis because it can be
19   committed by “inveigling” or “decoying” a person, Appellant’s Ltr. Br. at 4, neither of which
20   act necessarily requires the use, attempted use, or threatened use of force. See 18 U.S.C.
21   § 924(c)(3)(A). Without substantive Hobbs Act robbery as a predicate, Minaya submits, his
22   convictions on Count Six and Twelve must be set aside since the record does not establish
23   whether the jury relied on the valid or the invalid predicate crime to support its conviction
24   verdict.

25          The government does not challenge Minaya’s contention that substantive kidnapping
26   is not a crime of violence after Davis. Rather, the government argues that, even if substantive
27   kidnapping is not a crime of violence, the jury must have concluded that Minaya used or
28   aided and abetted the use of a firearm in connection with the Hobbs Act robberies in


                                                    4
 1   addition to the kidnappings. On this theory they urge that any error in the relevant jury
 2   instructions was harmless. In light of the government’s concession, for purposes of our
 3   analysis we will assume without deciding that kidnapping in violation of 18 U.S.C. § 1201(a)
 4   (absent any death-resulting enhancement, which is not present here) is not a crime of
 5   violence, and that Hobbs Act robbery is the only viable predicate crime of violence to
 6   support Minaya’s convictions on Counts Six and Twelve. 2

 7            Minaya’s theory of error finds its origin in Yates v. United States, 354 U.S. 298, 312
 8   (1957), in which the Supreme Court instructed that “a verdict [should] be set aside in cases
 9   where the verdict is supportable on one ground, but not on another, and it is impossible to
10   tell which ground the jury selected.” Generally, where a jury is instructed that it may convict
11   a defendant on multiple theories of guilt, one of which is later determined to be invalid,
12   under Yates, the jury’s guilty verdict must be overturned if it is “impossible to tell” from the
13   verdict which theory formed the basis for conviction. Id.; see United States v. Szur, 289 F.3d
14   200, 208 (2d Cir. 2002).

15            Yates errors are reviewed for harmlessness. See Skilling v. United States, 561 U.S. 358,
16   414 (2010) (constitutional error occurs if jury is instructed on alternative theories of guilt,
17   one of which is legally invalid, but such error is subject to harmless-error analysis); United
18   States v. Coppola, 671 F.3d 220, 233, 237 (2d Cir. 2012) (holding that any Yates error was
19   harmless where the jury “necessarily would have had to” find the defendant guilty of the
20   valid ground). 3




      2 Many of our sister circuits have decided that substantive kidnapping in violation of 18 U.S.C. § 1201(a) is
     not a crime of violence under the force clause, § 924(c)(3)(A). See, e.g., Knight v. United States, 936 F.3d 495, 498
     (6th Cir. 2019); United States v. Walker, 934 F.3d 375, 378-79 (4th Cir. 2019); United States v. Brazier, 933 F.3d
     796, 800-01 (7th Cir. 2019) (kidnapping “does not categorically satisfy the elements clause” because it “may
     be accomplished without force, by ‘inveigling’ or ‘decoying’ a person without a threat of force, and by holding
     the person simply by locking him or her in a room, again without threat of violence”). We have not squarely
     addressed that question yet in a published opinion.
      3Unlike plain error, an error is harmless “only if it is clear beyond a reasonable doubt that a rational jury
     would have found the defendant guilty absent the error.” United States v. Bah, 574 F.3d 106, 114 (2d Cir. 2009).


                                                              5
 1          This Court has also applied a plain-error standard to instruction error where no
 2   objection was made in the district court. United States v. Boyland, 862 F.3d 279, 289 (2d Cir.
 3   2017). Under plain error review, the defendant must show “(1) there is an error; (2) the error
 4   is clear or obvious, rather than subject to reasonable dispute; (3) the error affected the
 5   appellant’s substantial rights, which in the ordinary case means it affected the outcome of the
 6   district court proceedings; and (4) the error seriously affect[s] the fairness, integrity or public
 7   reputation of judicial proceedings.” Boyland, 862 F.3d at 288–89 (internal quotation marks
 8   omitted). And, in United States v. Viola, 35 F.3d 37, 41-42 (2d Cir. 1994), this Court held that
 9   where an error results from a supervening decision that changes the applicable law, we apply
10   “modified” plain error review in which the burden shifts to the government to show that the
11   error did not affect the defendant’s substantial rights. United States v. Botti, 711 F.3d 299, 308-
12   10 (2d Cir. 2013). We have “repeatedly” expressed doubt, however, as to whether the
13   modified standard survived the Supreme Court’s decision in Johnson v. United States, 520 U.S.
14   461 (1997). United States v. Grote, 961 F.3d 105, 116 n.3 (2d Cir. 2020).

15          In a non-precedential decision, this Court also recently applied an “inextricably
16   intertwined” test to a conviction under § 924(c) that was predicated dually on a Hobbs Act
17   robbery conspiracy and a conspiracy to distribute narcotics. United States v. Vasquez, 672 F.
18   App’x 56, 60-61 (2d Cir. 2016) (summary order). In Vasquez, we determined that, because
19   the firearm in question was used in furtherance of “an agreement to rob drug dealers and to
20   distribute any recovered narcotics and narcotics proceeds,” the robbery conspiracy was
21   “inextricably intwined with and, indeed, in furtherance of the charged narcotics conspiracy.”
22   Id. at 61. In such a circumstance, we concluded, there was no Yates error: we could conclude
23   with confidence that the jury’s verdict rested on the valid drug-trafficking predicate as well as
24   the invalid Hobbs Act robbery conspiracy. Id.

25          Here, we need not determine what standard of review applies, because our decision
26   would be the same under either harmless error or under plain error. The crimes charged
27   under both Counts Six and Twelve were based on two singular incidents of criminal
28   conduct: the combined robbery-kidnappings that occurred on December 21, 2010 (Count
29   Six), and on May 15, 2011 (Count Twelve). The December 21, 2010 incident giving rise to


                                                      6
 1   Count Six rested on the kidnapping and robbery of a man said to have a relationship with
 2   Minaya’s girlfriend. The May 15, 2011 incident giving rise to Count Twelve rested on the
 3   kidnapping and robbery of an ATM owner who, at the time of the robbery, was unknown to
 4   Minaya. Each incident resulted in three charges: a robbery charge, a kidnapping charge, and a
 5   § 924(c) firearms charge. In both incidents, a group of which Minaya was a part attacked the
 6   victim, forced him into a van, and then robbed him. A firearm was used during both
 7   incidents, either to assault or threaten to assault the victim. In these circumstances, we have
 8   no doubt that a rational juror would have convicted Minaya on the § 924(c) charge even had
 9   Hobbs Act robbery been the sole predicate charged. See Bah, 574 F.3d at 114.

10          Further, although Minaya’s guilt of these charges was based on aiding and abetting
11   liability, Minaya was also convicted of both the related substantive kidnapping and
12   substantive robbery charges, in Counts Four, Five, Ten, and Eleven. Minaya offers no
13   reason to think that he used or aided and abetted the use of the gun in furtherance of only
14   the kidnapping, but not the robbery, aspects of both incidents. Both Minaya and his co-
15   conspirator were convicted of the same charges, even though they played different roles in
16   each crime, an observation further bolstering our conclusion that the jury saw these charges
17   as each arising from one combined incident of criminal conduct. Therefore, there is “no
18   possibility,” Vazquez, 672 F. App’x at 61, and at the very least not a “reasonable probability,”
19   United States v. Marcus, 560 U.S. 258, 262 (2010), that the jury relied solely on the invalid
20   kidnapping predicates in convicting Minaya on Counts Six and Twelve.

21          Accordingly, we affirm Minaya’s conviction on both Counts Six and Twelve.

22          III.    Count Fourteen

23          Minaya’s § 924(c) conviction for Count Fourteen was predicated on a single act of
24   Hobbs Act robbery, one that was substantively charged in Count Thirteen and occurred on
25   June 10, 2011. Because we have previously determined that substantive Hobbs Act robbery
26   is a crime of violence under the force clause in § 924(c)(3)(A), see United States v. Hill, 890
27   F.3d 51, 55-56 (2d Cir. 2018), that conviction is unaffected by Davis.

28          We therefore affirm Minaya’s conviction on Count Fourteen.


                                                      7
 1                                                      * * *

 2          Because the counts of conviction not addressed in this Order (Counts One, Two,
 3   Four, Five, Ten, Eleven, Thirteen, and Fifteen) are unaffected by the Supreme Court’s
 4   holding in Davis, we adopt and incorporate the conclusions of our previous summary order
 5   to the extent not inconsistent with this Order.

 6          For the foregoing reasons, the District Court’s judgment of conviction is VACATED
 7   as to Count Three and its judgment is AFFIRMED as to all other counts of conviction. In
 8   light of our vacatur of the conviction on Count Three, we REMAND for resentencing as to
 9   all counts of conviction other than Count Three, see United States v. Rigas, 583 F.3d 108, 115-
10   19 (2d Cir. 2009), and for any further proceedings consistent with this Order.

11

12                                                        FOR THE COURT:

13                                                        Catherine O’Hagan Wolfe, Clerk of Court




                                                    8